Name: 2006/635/Euratom: Commission Decision of 4 April 2006 on the conclusion, by way of signature, of an Agreement for Co-operation in the Peaceful Uses of Nuclear Energy between the European Atomic Energy Community (Euratom) and the Cabinet of Ministers of Ukraine
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  electrical and nuclear industries;  international affairs;  Europe;  energy policy
 Date Published: 2006-09-22

 22.9.2006 EN Official Journal of the European Union L 261/26 COMMISSION DECISION of 4 April 2006 on the conclusion, by way of signature, of an Agreement for Co-operation in the Peaceful Uses of Nuclear Energy between the European Atomic Energy Community (Euratom) and the Cabinet of Ministers of Ukraine (2006/635/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to Council Decision of 24 September 2004, approving the conclusion by the Commission of an Agreement for Co-operation in the Peaceful Uses of Nuclear Energy between the European Atomic Energy Community (Euratom) and the Cabinet of Ministers of Ukraine (1), Whereas: (1) The Agreement for Co-operation in the Peaceful Uses of Nuclear Energy between the European Atomic Energy Community (Euratom) and the Cabinet of Ministers of Ukraine should be concluded. (2) The Commission should designate the person authorised to sign the Agreement for Co-operation in the Peaceful Uses of Nuclear Energy for the European Atomic Energy Community, HAS DECIDED AS FOLLOWS: Article 1 The conclusion of the Agreement for Co-operation in the Peaceful Uses of Nuclear Energy between the European Atomic Energy Community (Euratom) and the Cabinet of Ministers of Ukraine is hereby decided on behalf of the European Atomic Energy Community. The text of the agreement is attached to this Decision. Article 2 The Member responsible for Energy, or the person designated by him for this purpose, is hereby authorised to sign on behalf of the European Atomic Energy Community the Agreement for Co-operation in the Peaceful Uses of Nuclear Energy between the European Atomic Energy Community (Euratom) and the Cabinet of Ministers of Ukraine. Done at Brussels, 4 April 2006. For the Commission Andris PIEBALGS Member of the Commission (1) Not yet published in the Official Journal.